DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: while it is understood that “the cutting direction” in Lines 3-4 set forth a single direction of cutting action, the limitation lacks proper antecedent basis.  Referring to “a cutting direction” or a more limiting “single direction of cutting” would resolve the issue.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities: font size appears different from other claims.  Appropriate correction is required.
Claim Interpretation
Claim 1 recites “a cartridge engagement surface which is mutually engaged with a respective body engagement surface” in Lines 24-26.  The respective body engagement surface recitation is interpreted as being relative to the plurality of body engagement surfaces previously recited in the claim. 
Claim 12 sets forth “two cartridge pins” for at least one cartridge.  The claim is being interpreted as the at least one cartridge pin of at least one cartridge being two cartridge pins.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping arrangement in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “any and all of the sleeve adjustment grooves extending with decreasing distance from the sleeve central axis in a rotational sleeve direction” in Lines 18-20.  It is unclear how the groove extends with decreasing distance from the central axis as it would appear that the groove would increase in distance from the central axis as it spirals outward.  The metes and bounds of this limitation are unclear.  Appropriate correction required.
Claim 1 recites “at least one of the cartridge pins” in Line 36.  The claim previously sets forth “at least one cartridge pin” in Line 29.  It is unclear whether the claim sets forth a plurality of pins in Line 36 or if it is meant to apply to at least one of the at least one pin.  Appropriate correction required.
Claim 1 recites “the adjustment sleeve is located at a first angular position relative to the central axis . . . [and then] at a second angular position relative to holder central axis” in Lines 43-44 and 48-49.  It is unclear if the sleeve is changes position somehow or if it is merely rotated in the manner disclosed in the specification.  It would seem that the sleeve maintains the same angular position, but a portion or marking on the sleeve may be said to rotate to a different position when the sleeve is rotated.  Also, the recitation of “relative to holder central axis” should have the word “the” between “to” and “holder.”  Appropriate correction required.
Claim 2 recites “different cartridge pins” in Line 2.  Again, it is unclear whether this refers to the at least one cartridge pin in claim 1 or if these are different cartridge pins from that recited in claim 1.  Appropriate correction required.
Claim 4 appears to set forth more than one spiral, but claim 3 only sets forth a single spiral.  It is unclear from the language whether only one spiral exists in claims 4 and 5 or if there is a respective relationship of a spiral relative to all grooves.  Perhaps the issue may be alleviated if claim 3 referred to “a respective spiral.”  Appropriate correction required.
Claim 5 recites “the pitch angle” in Line 1.  The claim lacks proper antecedent basis for this limitation.  Appropriate correction required.
Claim 8 recites “the cartridge pins . . . project from the cartridge rearward surface of their respective insert cartridges at different locations thereon.”  Again, there is an issue as to whether the plural form of pins refers to at least one per cartridge being a plurality or if the pins are only considered a plurality because there is a plurality of cartridges.  Appropriate correction required.
Claim 13 recites “the sleeve adjustment groove” in Line 4.  It is unclear whether this recitation merely refers to the at least one groove or if Applicant is stating that there is only one groove.  Appropriate correction required.
Claim 14 recites “for at least one cartridge, any non-active cartridge pins” in Line 6.  It is unclear if there must be a plurality of non-active pins or if the plural form of pins refers to a situation where multiple cartridges are involved.  Again, claim 13 recites to “at least one non-active cartridge pin.”  Appropriate correction required.
Claim 16 recites “at least one non-active cartridge pin” in Line 3.  It is unclear whether this recitation refers back to the previously set forth at least one non-active cartridge pin on each cartridge in claim 13 or if this is a different at least one.  Appropriate correction required.
Claim 19 recites “each cartridge comprises a plurality of cartridge pins” in Line 2.  It is unclear whether this plurality is in addition to the previously set forth at least one cartridge pin in claim 1 or if the at least one is a plurality.  Appropriate correction required.
Claim 28 recites “a plurality of body engagement surfaces” inline 2.  Yet, claim 1 already sets forth a plurality of body engagement surfaces.  Therefore, it is unclear whether this plurality is the same as that in claim 1 or in addition thereto.  Appropriate correction required.
Claim 28 recites “recesses . . . and . . . projections of different body engagement surfaces have different angular orientations.”  The scope of this limitation is unclear.  It is unclear whether the recesses and projections have different angular orientations within one engagement surface or if the differing angular orientations apply to each engagement surface being differently arranged somehow.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Eckle (US Patent No. 4,043,697) in view of Van Norman (US Patent No. 1,870,350).
(Claims 1 and 27) Eckle discloses a tool holder (Figs. 1-4) configured for rotation about a holder central axis (A) defining opposite axially forward and rearward directions (left and right respective directions parallel to A as shown in Figure 2), and opposite rotational preceding and succeeding directions (anti-clockwise and clockwise, respectively, about the axis in Fig. 1) with the preceding direction being the cutting direction.  The tool holder includes a holder body (1 relative to Figs. 1-3; 14 and 17 relative to Fig. 4) having a forwardly disposed forward body portion (Figs. 2, 4).  The forward body portion includes a generally forward facing body forward surface (the end surface having the engagement surfaces 2 as illustrated in Fig. 1; corresponding surface in Fig. 4) and a body peripheral surface (outer circumferential surface in Figs. 2 & 4, respectively), which extends about the holder central axis and bounds the body forward surface. The body forward surface comprising a plurality of circumferentially spaced apart body engagement surfaces (2; Fig. 1).  The tool holder also includes a plurality of insert cartridges (3, 3’).  Each insert cartridge includes an insert pocket (pockets where 4 and 4’ are located) and a rearward facing cartridge rearward surface (surfaces having serrated engagement surface, Figs. 1-4).  Each rearward surface includes a cartridge engagement surface (13, 13’), which is mutually engaged with a respective body engagement surface (Col. 3, Lines 33-35; Figs. 1-4) so that the insert cartridge is displaceable in opposite inward and outward adjustment directions (V; Fig. 1).  The tool holder is adjustable between an inner adjusted position and an outer adjusted position upon rotation of the adjustment sleeve about the holder axis in a rotational sleeve direction (Col. 4, Lines 35-61).  In the inner adjusted position, the adjustment sleeve is located at a first angular position relative to the holder central axis and each insert pocket is spaced apart from the holder central axis by a respective first radial pocket distance (when pockets where 4 and 4’ are located are adjusted to be closest to each other).  In the outer adjusted position, the adjustment sleeve is located at a second angular position relative to holder central axis and each insert pocket is spaced apart from the holder central axis by a respective second radial pocket distance (when pockets where 4 and 4’ are located are adjusted to be farthest away from each other).  The second radial pocket distance being greater than the first radial pocket distance.  Eckle does not explicitly disclose an adjustment sleeve as claimed or at least one cartridge pin projecting from the cartridge rearward surface for engaging a groove in the sleeve as claimed.
Van Norman discloses an adjustment sleeve (22) having a sleeve central axis (axis at center point of Fig 4. going into and coming out of the page).  The adjustment sleeve includes opposite forward and rearward sleeve end surfaces (bottom and top, respectively, of 22 as shown in Fig. 1) and a sleeve peripheral surface (Figs. 1, 2) extending therebetween; a sleeve through hole (Fig. 4) with a sleeve through hole wall surface (inner circumferential surface of 22), which extends about the sleeve central axis and connects the forward and rearward sleeve end surfaces; and at least one sleeve adjustment groove (21) recessed in the forward sleeve end surface and extending sprially inward for more than one turn of 360°.  Any and all of the sleeve adjustment grooves extend with decreasing distance from the sleeve central axis in a rotational sleeve direction (clockwise as shown in Fig. 4) defined by one of the preceding and succeeding directions (anti-clockwise and clockwise, respectively, as shown in Fig. 3).  At least one cartridge pin (20) projects from a cutter (15) rearward surface (Figs. 2, 6).  The adjustment sleeve is circumferentially disposed about a holder body, with the sleeve through hole wall surface facing the body peripheral surface so that the adjustment sleeve is rotationally displaceable with respect to the forward body portion (Fig. 2).  At least one of the cartridge pins is located in a respective one of the sleeve adjustment grooves defining at least one active cartridge pin (Fig. 2).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to modify the tool holder disclosed in Eckle with the sleeve and cooperating cartridge pins (in place of the adjustment screws 11 of Eckle) in as suggested in Van Norman in order to simultaneously adjust each cartridge in the radial direction.  The disclosed manner of securing the sleeve to the holder body is by way of a threaded body portion (27) cooperating with a threaded collar or lock nut (28).  In view of this disclosure, one of ordinary skill would understand how to modify the holder in Eckle to maintain the adjustment sleeve in a desired axial position.
(Claim 2) The modified Eckle tool holder includes at least one active cartridge pin (Van Norman (20) shown engaged with grooves (22) in Fig. 2) for the insert cartridges (Eckle, 3, 3’).
(Claim 3) Each sleeve adjustment groove of the modified Eckle tool holder extends along a spiral (Van Norman 21).
(Claim 5) The modified Eckle tool holder includes a spiral having a pitch angle, but the pitch angle is not explicitly disclosed as being within the claimed range.  Yet, the pitch angle is a result-effective variable because it impacts the adjustment of the cartridges.  Therefore, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the adjustment sleeve groove with a pitch angle within the range claimed in order to optimize the adjustment of the cartridges.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 6) The modified Eckle tool holder includes exactly one sleeve adjustment groove (Van Norman Fig. 4; 21) with a spiral center at the holder central axis (Van Norman Figs. 2, 4; Eckle A).
(Claim 7) The modified Eckle tool holder includes a number of turns in which the spiral extends (Van Norman Fig. 4).  The spiral extends between one and to turns.  It should be noted that the claim does not limit the spiral to only extend within one to two turns.  As such, the spiral in Van Norman reads upon the claimed invention.
(Claim 8) Each of the modified cartridges in the Eckle device include cartridge pins projecting from the cartridge rearward surface of the respective insert cartridges at different locations thereon (Van Norman Figs. 2, 6).
(Claim 9) Each sleeve adjustment groove (Van Norman 21) intersects at least one of the sleeve trough hole wall surface and the sleeve peripheral surface (Van Norman Fig. 4).
(Claim 10) The rotational sleeve direction is defined by the preceding direction (clockwise relative to Van Norman Fig. 3).
(Claim 11) The modified tool holder includes a sleeve peripheral surface (Figs. 1, 2, 4) defined by an imaginary outer sleeve cylinder having an outer sleeve diameter.  The sleeve through hole wall surface is defined by an imaginary inner sleeve cylinder having an inner sleeve diameter (Figs. 1, 2, 4).  The inner sleeve diameter is not explicitly disclosed as being greater than 70% of the outer sleeve diameter.  Yet, the ratio between the inner and outer sleeve diameters is a result-effective variable because it impacts sleeve integrity, sleeve weight and the surface area for providing the adjusting groove.  Therefore, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the adjustment sleeve with an inner sleeve diameter within the range claimed in order to optimize the sleeve integrity, sleeve weight and the surface area for providing the adjusting groove.  See In re Aller, 220 F.2d 456 ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 12) In the modified tool holder, two cartridge pins of the cartridges (Eckle 3, 3’) are located in a respective one of the sleeve adjustment grooves defining two active cartridge pins (Van Norman Fig. 2).
(Claim 13) In the modified tool holder, each cartridge (Eckle 3, 3’) includes a plurality of cartridge pins (Van Norman Figs. 2, 6) and at least one of the plurality of cartridge pins is not located in any of the sleeve adjustment grooves, thereby defining at least one non-active cartridge pin (Van Norman Fig. 2).
(Claim 14) In the modified tool holder, the very presence of the projections on the cartridges necessitates one of ordinary skill to provide clearance recesses in the holder body such that the projections do not collide with the forward end surface of the holder body.  Clearance in the forward end surface is also suggested in the Van Norman teaching (Fig. 2).
(Claim 15) The body engagement surfaces each include at least one linear engagement recess and at least one linear engagement projection (Eckle Figs. 1-4).  Each cartridge pin storage channel is arranged in a linear manner, parallel to the at least one linear engagement recess (Eckle along directional arrow V) and/or the at least one linear engagement projection of the associated body engagement surface.
(Claim 16) In the modified tool holder of Eckle, in the outer adjusted position, the insert cartridges have at least one non-active cartridge pin located radially outwards from the at least one active cartridge pin (Van Norman Figs. 1, 2).
(Claim 17) Eckle discloses each body engagement surface includes at least one linear engagement recess and/or at least one linear engagement projection (Figs. 1-4; 2, 2a).  Each cartridge engagement surface includes at least one linear engagement recess and/or at least one linear engagement projection (Figs. 1-4; 2, 2a).  At least one engagement projection is engaged to the at least one engagement recess (Figs. 1-4; 2, 2a).
(Claim 18) Eckle discloses each body engagement surface having a plurality of linear engagement recesses and a plurality of linear engagement projections (Figs. 1-4; 2, 2a).  Each cartridge engagement surface includes a plurality of linear engagement recesses and a plurality of linear engagement projections (Figs. 1-4; 2, 2a).  The linear engagement recesses alternate with the linear engagement projections (Figs. 1-4; 2, 2a).  The plurality of linear engagement recesses and the plurality of linear engagement projections form a serrated engagement between the cartridge engagement surface and the respective body engagement surface (Figs. 1-4; 2, 2a).
(Claim 19) In the modified Eckle tool holder, each insert cartridge (Eckle 3, 3’) have a plurality of cartridge pins (Van Norman Figs. 2, 6), and the plurality of cartridge pins are arranged in a linear manner, parallel to the at least one linear engagement recess (Eckle along V direction in order to permit sliding adjustment) and/or the at least one linear engagement projection located at the cartridge engagement surface (Eckle along V direction in order to permit sliding adjustment).
(Claim 20) The at least one engagement projection and/or the at least one engagement recess provided at each body engagement surface extends in the inward and outward adjustment directions (Eckle along V direction).  The inward and outward adjustment directions (Eckle V) are non-perpendicular to an axial pin half-plane containing the holder central axis (Eckle A) and intersecting the at least one active cartridge pin (Van Norman 20).
(Claim 21) In the inner and outer adjusted positions of the tool holder, the plurality of insert cartridges (Eckle 3, 3’) are axially clamped to the holder body by a clamping arrangement (10, 9).
(Claim 22) The forward body portion includes a body threaded hole (Eckle for screws 9; Col. 3, Lines 47-50) recessed in the body forward surface.  The clamping arrangement (Eckle 10, 9) includes a clamping plate (10) having a plate through hole (for screws 9) and a plurality of plate clamping portions (opposing portions of plate 10).  The clamping plate (10) is releasably attached to the tool holder (Eckle Col. 3, Lines 47-50) by a plate retaining screw (9), which has a screw lower threaded portion (Eckle Fig. 2).  The plate retaining screw (9) is located in the plate through hole (Eckle Figs. 1-4) with the screw lower threaded portion threadingly engaged with the body threaded hole (Fig. 2).  Each plate clamping portion (93) clampingly engages a respective insert cartridge (26) to the holder body (Eckle Figs. 1-4; Co. 3, Lines 47-50).
Eckle does not explicitly disclose the sleeve having a threaded through hole and screw in said threaded hole for interacting with an annular body groove as claimed.  Yet, the following configuration is well known in the art: adjustment sleeve having a sleeve threaded through hole opening out to the sleeve through hole wall surface and the sleeve peripheral surface; the forward body portion having an annular body securing groove recessed in the body peripheral surface and extending about the holder central axis; and the adjustment sleeve is releasably attached to the forward body portion by a securing screw located in the body securing grooveand threadingly engaged with the sleeve threaded through hole.  As such, Examiner takes official notice that one of ordinary skill in the art would have found it obvious at a time prior to filing to provide the Eckle device with this claimed sleeve and holder relationship for maintaining an axial position of the sleeve relative to the holder body.
(Claim 26) Eckle in view of Van Norman includes a rotary cutting tool (Eckle Figs. 1-4) that includes the tool holder per claim 1 and a plurality of cutting inserts (Eckle 4, 4’).  Each cutting insert is releasably maintained in a respective insert pocket (Eckle Figs. 1-4).
(Claim 28) The body forward surface of the Eckle tool holder includes a plurality of body engagement surfaces (2, 2’) which are angularly spaced-apart from one another about the holder central axis (A).  That is, the engagement surfaces for each cartridge are circumferentially spaced by approximately 180 degrees.  It appears Applicant desires a narrower interpretation, but the language does not suggest that the surfaces may not intersect each other at any point.  Each body engagement surface (2, 2’) has a plurality of linear engagement recesses alternating with a plurality of linear engagement projections (Figs. 1-4).  WWBD (US) 55973292v1USSN 16/591,765ithin said each body engagement surface (2, 2’), said plurality of linear engagement recesses and said plurality of linear engagement projections have a common angular orientation (Figs. 1-4).  The linear engagement recesses and the linear engagement projections of different body engagement surfaces have a different angular orientation (Figs. 1-4).  That is, the angular orientation is offset by 180 degrees circumferentially relative to the other body engagement surface.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eckle (US Patent No. 4,043,697) in view of Van Norman (US Patent No. 1,870,350) further in view of Wunderlich (US Patent No. 2,630,027).
Eckle discloses a spiral having a pitch angle, but does not explicitly disclose the spiral being an Archimedian spiral having a constant separation distance between successive turns.
Wunderlich discloses the spiral being an Archimedian spiral having a constant separation distance between successive turns (Col. 3, Lines 63-68; Fig. 7).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to modify the tool holder disclosed in Eckle with an Archimedian spiral as suggested by Wunderlich in order to adjust each cartridge at a constant rate.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eckle (US Patent No. 4,043,697) in view of Van Norman (US Patent No. 1,870,350) further in view of Frank (US Patent No. 8,033,765 B2).
(Including ALTERNATIVE Rejection of Claim 28) The body forward surface of the Eckle tool holder includes a plurality of body engagement surfaces (2, 2’) which are angularly spaced-apart from one another about the holder central axis (A).  That is, the engagement surfaces for each cartridge are circumferentially spaced by approximately 180 degrees.  Each body engagement surface (2, 2’) has a plurality of linear engagement recesses alternating with a plurality of linear engagement projections (Figs. 1-4).  WWBD (US) 55973292v1USSN 16/591,765ithin said each body engagement surface (2, 2’), said plurality of linear engagement recesses and said plurality of linear engagement projections have a common angular orientation (Figs. 1-4).  Eckle does not explicitly disclose exactly three cartridges circumferentially spaced apart from one another by 120 degrees such that the linear engagement recesses and the linear engagement projections of different body engagement surfaces have a different angular orientation relative to one another.
Frank discloses exactly three cartridges circumferentially spaced apart from one another by 120 degrees (Figs. 1, 4; Col. 6, Lines 35-38).  Frank also discloses body engagement surfaces for the cartridges having a different angular orientation that is likely intended by Applicant (Figs. 1, 4).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to modify the tool holder disclosed in Eckle with exactly three cartridges circumferentially spaced apart from one another by 120 degrees with engagement surfaces also spaced at 120 degrees as suggested by Frank in order to increase cutting efficiency.  
Allowable Subject Matter
Claims 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.  Applicant argues that the modification of Eckle in view of Van Norman does not envision how the sleeve is attached to the tool holder body.  Additionally, Applicant contends that the modification of Eckle would lead to an inoperative device.  Applicant then argues that the replacement of the modification of including an adjustment sleeve on the Eckle device would eliminate an essential element thereof.  A conclusory argument concerning a lack of expected success from the modification is made by Applicant along with arguments that the prior art of record fails to read upon the new claims.  Examiner disagrees.
The modification above has been further detailed to explain how the sleeve would be maintained in place.  Van Norman discloses a threaded collar engaging a threaded portion on the tool holder body.  Moreover, one of ordinary skill in the art would understand various other manners for axially fixing a rotatable sleeve.  The argument that the modification of Eckle would lead to an inoperative device is also moot.  The adjustment screws (11) in Eckle are removed as a result of the modification and therefore do not negatively impact the operation of the device.  Thus, a prima facie case of obviousness has been established.
Examiner is not of the opinion that removing a single protrusion to make clearance for the pins would eliminate an essential feature of the invention.  One of ordinary skill in the art may determine that, based on intended operational parameters, that the device works just as well without a portion of one protrusion.  Also, one of ordinary skill may determine that the benefits of the adjustment sleeve and corresponding pins outweigh the absence of the one protrusion per engagement surface.  A disclosed benefit is not tantamount to a necessity or a teaching away from a modification thereof.  As such, the prior art reads upon the claimed invention without destruction of the function of the modified device.
One of ordinary skill in the art would have a reasonable expectation of success by providing the sleeve and complementary pin arrangement to the Eckle device.  Boring tools with radial movement via a spiral groove and pin engagement therewith, as indicated in the cited prior art attached to this Action reaches back into the late 1800’s.  The application of the sleeve and pins would be expected to provide the radial displacement in the same manner as suggested in the Van Norman boring tool.  Thus, the obviousness rejection stands.
Turning to the new claims 28 and 29, the arguments are moot in view of the new ground of rejection relative to these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722